Fourth Court of Appeals
                                San Antonio, Texas
                                    December 28, 2018

                                   No. 04-17-00820-CV

JOHN DELOACH ENTERPRISES, INC. d/b/a Bexar Towing and Ouachita Enterprises, Inc.
                      d/b/a Bexar Auto Storage,
                              Appellant

                                             v.

                            TELHIO CREDIT UNION, INC.,
                                     Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2017CV00279
                          Honorable Jason Wolff, Judge Presiding


                                      ORDER
      The Appellee’s Motion to Substitute Counsel is GRANTED.

      Entered this 28th day of December, 2018.

                                                             PER CURIAM



Attested to: ___________________________
                     KEITH E. HOTTLE,
                     Clerk of Court